DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Applicant’s Drawings Amendment of that was received on 09/02/2021 of amended Figs. 12(b)_12(c) to correct item 1200 is persuasive. The drawing objection cited in the last office action (mailed on 06/03/2021) is withdrawn.

Response to Amendments
Applicant’s Claim Amendments, filed 09/02/2021, with respect to amended independent claim 1 has been fully considered and is persuasive due to amending the claim to further define the structural limitations of the “extending member”:
The extending member forming a thermally conductive path between the case and the capacitor element from the main body portion towards the cooling surface of the bottom of the capacitor housing portion.
Where the extending member is formed of metal and is separated from the capacitor housing portion by an adhesive.

 	The 102 and 103 rejections of the claims that was cited in the last office action (mailed 06/03/2021) has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7, and 9 are allowed.            
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a power converter comprising: …an extending member that forms a thermally conductive path between the case and the capacitor element from the main body portion toward the cooling surface of the bottom of the capacitor housing portion, and that does not contact or form a thermally conductive path to the electrode surface, wherein the extending member is formed of metal and is separated from the capacitor housing portion by an adhesive…, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in the independent claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 2-5, 7, and 9 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847